Citation Nr: 1434501	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-12 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to February 1972, including service in Vietnam from October 1970 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was certified to the Board by the RO in Portland, Oregon.  

The Veteran testified at a June 2014 Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals no additional relevant documents other than the hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to provide the Veteran an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination must be adequate).  The April 2012 VA examiner found that the Veteran did not have a diagnosis of PTSD which conformed to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  The examiner specifically found that the Veteran did not meet criterion B, that is, does the appellant persistently re-experience the traumatic event?  In explaining his conclusion, however, the examiner neglected to address symptoms identified in the claims file by the Veteran and his wife, including getting up at night to search the house, reacting to helicopter noises, and recalling the faces of soldiers who died from drug overdoses, and failed to address the February 2010 opinion of certified trauma service specialist S. J. G. that the claimant meets the criteria for a diagnosis of PTSD.  Because the VA examination was inadequate, and the opinion of S. J. G. does not contain sufficient detail to allow the Veteran's claim at this time, a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a psychiatrist or psychologist who has not previously treated or examined him.  The examiner must be provided access to the claims, Virtual VA, and VBMS files as well as a copy of this Remand.  The examiner must review the claims, Virtual VA, and VBMS files as well as this Remand and document such consideration in the examination report.  The examiner is to:

(a)  Provide a complete psychiatric examination and diagnose any acquired psychiatric disorders.  The examination report must include a discussion of whether the Veteran meets the criteria for a diagnosis of posttraumatic stress disorder consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  This discussion must address the symptoms described by the Veteran at the examination, in his February 2009 and March 2010 statements, and his June 2014 hearing testimony; the symptoms described by his wife in her February 2009 statement; and the February 2010 opinion of certified trauma service specialist S. J. G. that the claimant meets the criteria for a diagnosis of PTSD.  

(b)  For each and every diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the disorder had its onset during or was caused by the Veteran's military service.  

(c)  A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.  If the examiner determines that the appellant has PTSD, the examiner must address whether any claimed stressor related to the Veteran's fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether his symptoms are related to such claimed stressor.  

2.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the claims, Virtual VA and VBMS files; and this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above development and any other indicated development, readjudicate the claim.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



